Citation Nr: 1439136	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 2006 rating decision, which denied service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. All, Associate Counsel






INTRODUCTION

The Veteran served on active military duty in the United States Army from February 1968 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claim of CUE in a June 2006 rating decision.

The June 2006 rating decision, in relevant part, denied the Veteran's claim of entitlement to service connection for PTSD.  In August 2006, the Veteran filed a notice of disagreement (NOD) with the decision.  In April 2008, the RO issued a statement of the case (SOC) continuing its previous denial.  The Veteran, however, did not perfect an appeal and the decision became final.

In February 2009, the Veteran sought revision of the June 2006 rating decision on the basis of CUE.  He also sought to reopen the claim based on the submission of new and material evidence.  In April 2009, the RO issued a rating decision wherein it found that revision of the decision was not warranted on the basis of CUE; it also found that new and material evidence had not been received to reopen the claim.  In May 2009, the Veteran filed a NOD concerning the decision.  In January 2010, the RO issued a SOC continuing its denial.  In February 2010, the Veteran submitted a letter expressing his dissatisfaction with the determination.  The RO accepted the letter as the Veteran's substantive appeal, in lieu of a VA Form 9.  In July 2011, the RO issued a rating decision granting service connection for PTSD.  The rating decision assigned a 70 percent disability rating effective February 4, 2009.  The RO also issued a SOC to address the issue of CUE in the June 2006 rating decision, finding revision on that basis was not warranted.  In September 2011, the Veteran perfected an appeal as to that issue.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.
FINDINGS OF FACT

1.  The June 2006 rating decision that denied entitlement to service connection for PTSD is final.

2.  The June 2006 rating decision denying entitlement to service connection for PTSD did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the June 2006 rating decision denying service connection for PTSD.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104(b), 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The Court of Appeals for Veterans Claims (Court) has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  Instead, that claimant is collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  The VCAA is therefore not applicable to the Veteran's claim for CUE.

Analysis

A rating decision becomes final if a veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. §§3.104(b), 3.105(a).

If an earlier decision contained clear and unmistakable error, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k).

A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of clear and unmistakable error).

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Russell, 3 Vet. App. at 313-14.

A determination that there was clear and unmistakable error must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  That is, the laws in effect at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not clear and unmistakable error to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed).

A breach of the VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Such a breach creates only an incomplete rather than an incorrect record.  See Caffrey, 6 Vet. App. at 382.  A disagreement with the weighing of evidence also does not constitute clear and unmistakable error.  See Russell, 3. Vet. App. at 313-14.

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

In a June 2006 rating decision, the RO denied service connection for PTSD because the information of record was insufficient to allow for meaningful research of the Veteran's claimed in-service stressors.  It is undisputed that the Veteran did not perfect an appeal of the June 2006 rating decision and this rating decision is final for purposes of analyzing his allegations of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a).

The Veteran asserts that the RO committed CUE in the June 2006 rating decision when it determined that the Veteran had not submitted sufficient credible evidence to support the occurrence of his claimed in-service stressors and the validity of his PTSD diagnosis.  He maintains that the RO failed to consider the voluminous evidence he submitted to corroborate his claimed in-service stressors, including "copies of numerous letters [he] wrote to [his] family while . . . in Germany on or near the dates that the events occurred."  He argues that if the RO had considered this evidence, its decision would have been manifestly different.  See February 2009 claim; see also March 2009 memorandum of representative (memorandum).  The Board finds that the Veteran has alleged CUE with the requisite specificity and will proceed to adjudicate the merits of his CUE claim.  See Simmons, 17 Vet. App. at 114.

At the time of the RO's June 2006 rating decision, VA regulations required the following to establish entitlement to service connection for PTSD: (1) medical evidence establishing a diagnosis of the disorder in accordance with 38 C.F.R. § 4.125(a), which in turn required a diagnosis consistent with DSM-IV; (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005).

Unless a veteran engaged in "combat with the enemy" or was a prisoner of war, his or her lay statements or testimony alone would not constitute "credible supporting evidence" to establish the occurrence of an alleged stressor.  In such cases, the record had to contain service records or other corroborative evidence to substantiate or verify the veteran's statements or testimony as to the occurrence of a claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The evidence of record at the time of the RO's rating decision consisted of the Veteran's June 2005 claim, PTSD questionnaire, and supporting evidence, including a statement describing various traumatic events in service and numerous contemporaneously written letters to family; service personnel and treatment records; VA treatment records dated between January 2000 and August 2005; a PTSD evaluation from a VA treating psychologist, received in October 2005; a VA PTSD examination report dated in October 2005; and statements from the Veteran received in July 2005, and in January, March, April, and May 2006.

The Veteran sought entitlement to service connection for PTSD based on numerous stressful events, which he reportedly witnessed between September 1968 and January 1971 while stationed in Germany.  The claimed stressors included witnessing the death of two soldiers killed by a tank that drove across their foxhole; helping remove the body of a soldier known to the Veteran, whose head was accidently crushed by the turret of a tank; being arrested and interrogated by East German police on two separate occasions; and witnessing a number of West German demonstrators nearly beaten to death by police, who hit them with clubs.  See June 2005 PTSD questionnaire and accompanying statement and evidence.

On his PTSD questionnaire, the Veteran reported that he was diagnosed with PTSD in April 2005 by Dr. R.K, his VA treating psychologist.  He also reported that he was stationed in Berlin between August 1968 and January 1971, and that his duties during service included platoon sergeant, tank commander, and armor instructor.  He denied receiving any awards, medals, or citations for participating in combat or for valor.  The questionnaire was accompanied by a lengthy statement describing various stressful experiences during service and numerous pages of hand-written letters to his family, some of which contained references to the claimed stressors.  The letters were dated between September 22, 1968 and December 18, 1970.

Military personnel records reflected service as a radio operator and tank commander, with assignment to Germany.  His decorations included the National Defense Service Medal and Army Occupation Medal (Berlin).  The record does not support a finding that the Veteran engaged in combat with the enemy or was a prisoner of war, and he has not contended otherwise.  The Veteran's service treatment records were silent for any complaint, symptoms, treatment, or diagnoses of psychiatric disability, and contained normal psychiatric findings at his separation medical examination.

VA treatment records dated between January 2000 and August 2005 reflected diagnosis of and treatment for chronic PTSD.  In October 2005, the Veteran submitted a "comprehensive" PTSD assessment from his VA treating psychologist, Dr. R.K.  The 29-page evaluation was prepared conjointly with the Veteran and included extensive first-person descriptions of his symptoms and reported stressors.  Copies of the Veteran's hand-written letters were attached to the evaluation as supporting evidence.  Based on the Veteran's reported stressors and symptoms, as well as information obtained during several months of counseling, the psychologist diagnosed the Veteran with chronic PTSD, moderately severe.

In October 2005, the Veteran was afforded a VA PTSD examination.  During the examination, the Veteran reported experiencing daily intrusive recollections of traumatic events that occurred when he was a tank commander in Germany.  He also reported nightmares, hypervigilance, exaggerated startle response, anger, rage, difficulty being affectionate towards family and friends, avoidance of reminders of traumas, and lack of interest in pleasurable activities.  The examiner asked the Veteran to describe the most traumatic experiences he had in Germany as a tank commander.  The Veteran described three experiences: An incident when his tank was surrounded by thousands of protestors who were attempting to set fire to the tank's tracks; an incident in which a fellow soldier's head was crushed by a turret; and an incident where two soldiers were crushed by a tank that drove across their foxhole.  After completing the examination, the examiner concluded that the Veteran met "the DSM-IV criteria for chronic severe posttraumatic stress disorder with secondary major depressive disorder caused by traumatic experiences as a tank commander in Germany."   The examiner assigned a GAF (Global Assessment of Functioning) score of 43, indicating serious impairment in social and occupational functioning.

Finally, the record contained several lay statements submitted by the Veteran describing his current symptoms, memories from childhood, desire to withdraw from society, anger toward authority figures, and recollections from his service in Germany.  He also described the content of his nightmares.  See, e.g., statements dated in January and March 2006.

In March 2006, the RO sent the Veteran a letter to request specific information concerning his claimed stressors, to include the date and place of each incident, unit assignment at the time of the incident, and the names and other identifying information concerning any other individuals involved in the incident.

In April 2006, the Veteran submitted additional details regarding his alleged stressors, including a spreadsheet titled "Table of Contents" that provided the date (month and year), place (city), unit, and the last names of other individuals involved in each incident.  The Veteran cross-referenced the incidents to the letters he had written to his family while in Germany.

In June 2006, the RO made a formal finding that it lacked the information required to substantiate the Veteran's claimed stressors.  The memorandum stated that "the information required to corroborate the stressful events described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for a meaningful research of Marine Corps or National Archives and Records Administration (NARA) records."  The memorandum outlined its efforts to obtain the information necessary to corroborate the claimed stressful events.  The RO determined that all efforts to obtain the needed information had been exhausted, and any further attempts would be futile.  

That same month, the RO issued a rating decision denying the Veteran's claim.  The text of the rating decision indicated that the RO considered all of the evidence of record at the time, including the Veteran's PTSD questionnaire and supporting evidence, the evaluation by Dr. R.K., and the Veteran's various lay statements.

As discussed above, the Veteran argues that he provided ample information to corroborate his claimed stressors and support the validity of his PTSD diagnosis, but that the RO failed to accurately consider this evidence.  See March 2009 memorandum at 2, 7, 9.  The Veteran's argument, however, is merely a disagreement with the weighing of the evidence, which does not amount to CUE.  See Russell, 3. Vet. App. at 313-14.

Contrary to the Veteran's assertion, the text of the rating decision clearly shows that the RO considered all of the evidence of record at the time.  The rating decision specifically notes that the evidence reviewed included: PTSD questionnaire "with attached 96 pages received June 16, 2005; and October 5, 2005 with attached 113 pages" (a reference to the Veteran's hand-written letters); VA treatment records dated between January 2000 and August 2005; statements from the Veteran received in July 2005, and in January, March, April, and May 2006; evaluation from Dr. R.K.; VA PTSD examination report dated in October 2005; military personnel records; and service medical records dated between February 1968 to November 1970.  Thus, the RO's decision was the result of a complete review of the relevant evidence of record and a determination after weighing that evidence that there was insufficient information to corroborate the Veteran's claimed stressors and support his PTSD diagnosis.  Disagreement with the way the facts were weighed or evaluated cannot constitute CUE.

The Veteran also asserts that the RO failed in its duty to assist him by not forwarding the details of his alleged stressors to the JSRRC or similar entity for corroborative research.  See, e.g., February 2009 claim.  However, any failure in the RO's duty to assist the Veteran in developing his claim prior to the issuance of the June 2006 rating decision cannot constitute CUE.  See Baldwin, 13 Vet. App. at 7; Shockley, 11 Vet. App. at 213; Caffrey, 6 Vet. App. at 383-84.

Thus, the Board finds that there was no clear and unmistakable error in the June 2006 rating decision.  The benefit-of-the-doubt rule is not for application.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (noting that it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)(en banc)).


ORDER

The June 26, 2006 rating decision does not contain CUE.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


